As filed with the Securities and Exchange Commission on February 29, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2008 Date of reporting period:December 31, 2007 Item 1. Schedules of Investments. The Teberg Fund Schedule of Investments at December 31, 2007 (Unaudited) Shares Value EQUITY FUNDS - 26.03% 5,904 AIM Developing Markets Fund - Class A $ 198,195 11,048 AIM Leisure Fund - Class A 479,927 1,549 American EuroPacific Growth Fund - Class A 78,794 10,891 American Washington Mutual Investors Fund - Class A 366,256 18,443 Brandywine Fund* 674,647 8,333 Calamos Growth Fund - Class A* 488,710 1,372 CGM Focus Fund 72,042 17,063 Columbia Acorn Fund - Class A 492,605 2,877 DWS Latin America Equity Fund 204,960 10,235 Eaton Vance Worldwide Health Sciences Fund - Class A* 105,219 7,591 Fidelity Select Brokerage & Investment Management Portfolio 510,898 4,677 Fidelity Select Energy Portfolio 311,815 10,372 Fidelity Select Transportation Portfolio 474,422 3,305 FPA Capital Fund 121,323 6,233 FPA Perennial Fund 212,810 31,489 Franklin Mutual Beacon Fund - Class A 492,175 4,850 Gamco Global Telecommunications Fund - Class AAA 128,320 17,261 Heartland Value Fund 716,344 61,222 Ivy Small Cap Growth Fund - Class A* 719,976 2,547 Jennison Natural Resources Fund - Class A 152,787 27,549 Keeley Small Cap Value Fund - Class A* 751,541 3,125 Mairs
